Third District Court of Appeal
                               State of Florida

                         Opinion filed October 13, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2119
                        Lower Tribunal No. 92-20576A
                            ________________


                                    Jose Cruz,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                    Respondent.



     A case of original jurisdiction – Petition for Review.

     Jose Cruz, in proper person.

     Pamela Jo Bondi, Attorney General, for respondent.


Before WELLS, SHEPHERD and SALTER, JJ.

     SHEPHERD, J.

     Having been prohibited from further pro se filings in the trial court

challenging his sentence in lower court Case No. 92-20576A after numerous
attempts, Jose Cruz petitions this Court directly for review of the sentence in this

case. We deny the petition without further discussion.

                                ORDER TO SHOW CAUSE

      Petitioner has unsuccessfully sought appellate review of the legality of his

current sentence on many occasions, notwithstanding the fact that the same claims

for relief previously have been raised, determined on the merits, and affirmed on

appeal. While pro se parties must be afforded a genuine and adequate opportunity

to exercise their constitutional right of access to the courts, that right is not

unrestricted and may be curtailed upon a finding that the party has abused the

           { "pageset": "Sfc7
judicial                    process by the continued filing of successive or meritless

collateral claims. Accordingly, at this time, petitioner is ordered to show cause,

within thirty (30) days of this order, why he should not be prohibited from filing

any further pro se appeals, pleadings, motions, or petitions relating to his

conviction, judgment, and sentence in Case No. 92-20576A. Absent a showing of

good cause, we intend to direct the Clerk of the Third District Court of Appeal to

refuse to accept any further filings relating to Case No. 92-20576A, unless they

have been reviewed and signed by an attorney who is a licensed member of the

Florida Bar in good standing.

      So ordered.




                                              2